UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6484



DAVID DONALD CASSELL,

                                            Plaintiff - Appellant,

          versus

WARDEN, ICCC,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-664)


Submitted:   June 20, 1996                  Decided:   July 2, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


David Donald Cassell, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order granting sum-

mary judgment to Defendants on four out of five of Appellant's

claims.* We dismiss the appeal for lack of jurisdiction because the
order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541

(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




    *
      All parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1988).

                                2